Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/216,295 LINEAR LATCHING SYSTEMS AND METHODS filed on 12/11/2018.  Claims 1-20 are pending.  This Final Office Action is in response to applicant’s reply dated 1/5/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1, 2, 5, 8-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 11078944 to Lepper et al.
	With regards to claim 1, the patent to Lepper et al. discloses a device having 
a linear component (102) configured to be coupled to a first element (200), the linear component including at least one retention projection (122, 126, 130, 34) and a base component (104) configured to be coupled to a second element (202), the base component including a channel (164) extending along an insertion axis and at least one retention feature, (160, 162, 170) wherein the linear component is configured to be slidably received along the insertion axis and within the channel of the base component 
	With regards to claims 2, Lepper et al. teaches wherein the linear component further includes a coupling feature (116, 120, 118) configured to couple the linear component to the first element.
	With regards to claim 5, Lepper et al. teaches wherein the base component further includes a coupling feature (150, 152, 154) configured to couple the base component to the second element.
	With regards to claim 8, Lepper et al. teaches wherein the base component further includes a locking feature (154) configured to lock the base component in engagement with the second element.
	With regards to claim 9, Lepper et al. teaches wherein the locking feature comprises a locking tab.
	With regards to claim 10, Lepper et al. teaches wherein at least one of the linear component and the base component includes a chamfer (See figure 2) at an insertion end configured to provide additional clearance when inserting the linear component into the base component.
	With regards to claim 11, Lepper et al. teaches wherein the linear component further includes an upper segment (upper portion), a rail segment (124), and a lower segment (128) and the channel of the base component includes a rail receiving portion and a lower segment receiving portion, the rail receiving portion being configured to 
	With regards to claim 12, Lepper et al. teaches wherein when the linear component is received within the channel of the base component, the rail receiving portion is configured to prevent the linear component from being removed from the channel perpendicular to an insertion axis of the base component.
	With regards to claim 13 and 20, Lepper et al. teaches wherein at least one of the linear component and the base component includes a spacer feature (190) configured to reduce friction between the linear component and the base component when the linear component is inserted into the base component.
	With regards to claim 14, as shown above Lepper et al. teaches a device having a linear component configured to be coupled to a first element; and a base component configured to be coupled to a second element, the base component including a channel extending along an insertion axis, wherein the linear component is configured to be slidably received along the insertion axis and retained within the channel of the base component.
	With regards to claim 15, Lepper et al. teaches wherein the linear component includes at least one retention projection (120), the base component includes at least one retention feature, and wherein the at least one retention feature of the base component is configured to engage the at least one retention projection of the linear component to retain the linear component within the channel of the base component.
	With regards to claim 16, Lepper et al. teaches wherein at least one of the linear component and the base component further includes a coupling feature configured to 
	With regards to claim 17, Lepper et al. teaches wherein the coupling feature includes at least one insertion tab and a snap feature.

Claim Rejections - 35 USC § 103

Claims 3, 4, 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 11078944 to Lepper et al. and in view of United States Patent Publication No. 2009/0188086 to Okada et al.
With regards to claims 3, 6 and 18, Lepper et al discloses applicant’s basic inventive concept, all the elements which are shown above and including, wherein the coupling feature of both the linear component and the base component includes a rounded portion and a pair of locking wings (120, 154). It does not specifically teach that the coupling feature is cylindrical.
Okada et al. teaches a coupling portion (20) that is cylindrical, used to match with the coupling hole.  Therefore, it would have been obvious to one of ordinary skill in the art to have used a coupling feature to easily match with the hole that it is to be coupled with in order to securely match the elements.  
With regards to claims 4, 7 and 19, Lepper et al. teaches 4 wherein each locking wing of the pair of locking wings (120, 154) includes an angled surface configured to pull the linear component into contact with the first element.

   

Response to Arguments
	The applicant has argued that Lepper does not teach that the linear component is configured to be slideably received along an insertion axis.  The insertion axis could be represented by the direction of insertion which could be in all three dimensions.  The linear component is designed to slide in at least 2 dimensions, one to insert the device and the second to linearly longitidunally slide the linear component after insertion.  (See Col. 4, line 57-63).  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be 


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/15/22